Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 11, 2018

                                    No. 04-18-00492-CV

              Eric HOYELA, Jesus Oyuela, Cynthia Arredondo, Emede Barrera,
           Jose Leon Garcia Jr., Edelmira Gomez, Jorge Solis, Jorge Alberto Barrera,
         Jose Saenz, Alvaro Pena, Erika Madariaga, Gina Madariaga, Ester Madariaga,
                          Maria Lamar Trevino, and Monica Aguirre,
                                          Appellants

                                              v.

                                 STARR COUNTY, Texas,
                                       Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-16-514
                      The Honorable Everardo Garcia, Judge Presiding


                                       ORDER
       Appellants have filed a motion for leave to file a motion for extension of time to file
appellants’ brief. No motion for leave is required. See Tex. R. App. P. 38.6(d). We therefore
deny the motion for leave as moot.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court